MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Feb 14 2020, 8:41 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Jenny R. Buchheit
Indianapolis, Indiana                                    Sean T. Dewey
                                                         Stephen E. Reynolds
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

C. H.,                                                   February 14, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-MH-1891
        v.                                               Appeal from the Marion Superior
                                                         Court
Community Health Network,                                The Honorable Melanie Kendrick,
Appellee-Respondent.                                     Magistrate
                                                         Trial Court Cause No.
                                                         49D08-1907-MH-26523



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020                 Page 1 of 13
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, C.H., appeals the trial court’s Order, granting Appellee-

      Petitioner’s, Community Health Network, Inc. (Community), petition for

      temporary involuntary commitment.


[2]   We affirm.


                                                   ISSUES
[3]   C.H. presents this court with two issues on appeal, which we restate as follows:


          (1) Whether the trial court made the requisite findings to support the

              temporary commitment Order; and

          (2) Whether Community presented clear and convincing evidence to sustain

              the trial court’s conclusion that C.H. was gravely disabled.


                      FACTS AND PROCEDURAL HISTORY
[4]   C.H. is a thirty-two-year old male who suffers from Schizoaffective Disorder.

      He has a history of mental illness and has been treated for mental health issues

      by facilities in Indianapolis, Indiana, and Las Vegas, Nevada. He lives in an

      apartment in Indianapolis, pays his rent, buys groceries, and cooks for himself.

      His income consists of social security disability payments.


[5]   On June 25, 2019, C.H. received a court summons related to an alleged credit

      card debt. As he believed that the summons constituted harassment, he set fire

      to the documents on his front porch and posted a video of the fire to Facebook.

      Neighbors alerted the police department. When he heard the police sirens

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 2 of 13
      approach, C.H. wrote “Cat. Schizo” on his forehead, short for Catatonic

      Schizophrenic, and posted a livestream video of himself being taken into police

      custody. (Transcript p. 6). The police officers took C.H. to Community, where

      he was admitted.


[6]   Shortly after admission on June 25, 2019, Community filed an application for

      emergency detention and a physician’s statement. C.H. was examined by Syed

      Khan, a psychiatrist with Community (Dr. Khan), who later filed a report

      following emergency detention and a physician’s statement, asserting that in his

      professional opinion, C.H. was suffering from Schizoaffective Disorder, was

      dangerous and gravely disabled, and was in need of a temporary commitment

      for a period not to exceed ninety days.


[7]   On July 12, 2019, the trial court conducted a hearing on the petition. Evidence

      was presented that when he first examined C.H., Dr. Khan found C.H. to be

      “religiously preoccupied, paranoid, suspicious, guarded, and lacking insight.”

      (Tr. p. 21). C.H. was “upset about being on a psychiatric unit. Was unhappy

      that lab tests were being ordered and medications were being ordered. [C.H.]

      said he would refuse all of that.” (Tr. p. 22). C.H. explained to Dr. Khan that

      “he burned the[] papers [on his porch] as an offering to pag[a]n idols and that

      he was inhaling the smoke as his way of worshipping god.” (Tr. p. 22). Dr.

      Khan examined C.H. on numerous occasions after being admitted and prior to

      the hearing, he diagnosed C.H. with Schizoaffective Disorder. As a basis for

      his diagnosis, Dr. Khan referred to C.H.’s “multiple [] admissions where he has

      presented with both mood episodes as well as psychotic episodes.” (Tr. p. 23).

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 3 of 13
As examples of C.H.’s delusional thinking, Dr. Khan mentioned that C.H.

believed that he was “literally slapped by god,” that he has hallucinations about

talking to god, and that he was “operating on special powers.” (Tr. pp. 23-24).

As further support for his diagnosis, Dr. Khan pointed to


        [t]he fact that [C.H.] has a very disorganized thought process; his
        delusions were extremely circumstantial and extremely
        tangential. With responses he derailed often. His responses were
        not logical []. He demonstrated that he does have a delusional
        belief system. He did indicate that he made some alarming
        statements including amputating his own penis, including
        statements about murdering the government and murdering
        officials, etc. [] He did make statements that he did threaten
        family members, threatened to kill them, etc.


(Tr. p. 24). C.H. was offered medication while at Community but refused to

take it. Dr. Khan concluded that C.H. suffered “a substantial impairment or an

obvious deterioration of his judgment, reasoning or behavior that result in his

inability to function independently.” (Tr. p. 25). “Schizoaffective Disorder is a

chronic mental illness that has a life-long course. If untreated it is only likely to

worsen in severity and likely to be more associated with more dangerousness

both to [C.H.] and others. It is a condition that needs to be treated and the

consequences will be great if untreated.” (Tr. p. 25). In his present condition,

Dr. Khan did not believe C.H. could take care of his essential needs. He

clarified that C.H. “has some family support now. And he receives some

government assistance. And if [] this illness continues he would perhaps lose

the family support and maybe even assistance and he is likely to worsen.” (Tr.

p. 26). Dr. Khan clarified that he believed C.H. presented a substantial risk to
Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 4 of 13
      harm himself in light of a prior suicide attempt, a history of not eating, and

      starting a fire on his porch. In addition, Dr. Khan noted the threatening

      statements C.H. made on Facebook and through other means, in which he

      threatened to kill family members and government officials, as well as hurting

      himself by dismemberment, “including amputating his own penis.” (Tr. p. 24).


[8]   Dr. Khan opined that a temporary commitment was the least restrictive

      treatment available and necessary in order to treat C.H.’s mental illness and

      improve the quality of his life. His treatment plan included “taking more anti-

      psychotic medication, preferably the long acting injectable kind.” (Tr. p. 29).

      Once stabilized, C.H. would transition to a community mental health center for

      outpatient treatment, medication, and psychotherapy.


[9]   C.H.’s brother, P.S., explained that he had concerns about C.H.’s ability to care

      for himself, as he has issues taking care of money. P.S. also described C.H.’s

      apartment as “very, very, very disheveled . . . it is in bad shape. He was going

      to get evicted because of it and we [] straightened up before all of this.” (Tr. pp.

      43-44). P.S. confirmed that C.H. had been on medication in the past but had

      stopped taking it either in 2015 or 2016. According to P.S., C.H.


              does not want to take medication. He wants nothing to do with
              it. He finds it being a – like a persecuting him by making him
              take it. And I guess the last time when he went in to the hospital
              they made him take it.


      (Tr. p. 40).



      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 5 of 13
[10]   At the conclusion of the hearing, the trial court granted Community’s request

       for a temporary commitment, finding by clear and conclusive evidence that

       C.H. is suffering from Schizoaffective Disorder, which is a mental illness, is

       gravely disabled, and is in need of custody, care, and treatment at Community

       for a period of time not expected to exceed ninety days. The trial court also

       granted Community an order to treat unless C.H. did not substantially benefit

       from the medications.


[11]   C.H. now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                              I. Requisite Findings


[12]   As an initial issue, C.H. contends that the trial court failed to make the requisite

       statutory finding to sustain a conclusion of grave disability. Specifically, C.H.

       asserts that the trial court’s statement at the close of the hearing on

       Community’s petition concluding that C.H. “is currently gravely disabled in

       that there is some substantial impairment in judgment that affects his ability to

       function,” was statutorily insufficient to involuntarily commit him. (Tr. p. 54)


[13]   However, even though the trial court paraphrased the statutory definition

       during the hearing, the trial court explicitly concluded in its temporary

       commitment Order that C.H. “is gravely disabled, as defined in [I.C. §] 12-7-2-

       96.” (Appellant’s App. Vol. II, p. 12). As that statute includes the definition of

       gravely disabled, as approved by the legislature, C.H.’s argument is without

       merit. See, e.g., Heiligenstein v. Matney, 691 N.E.2d 1297, 1301 (Ind. Ct. App.
       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 6 of 13
       1998) (finding trial judge’s remarks were “not necessarily indicative of the legal

       standard he will apply” and “[o]nly an examination of a trial judge’s final

       decision can clearly reveal which legal standard [actually] was applied to the

       evidence.”).


                                              II. Sufficiency of the Evidence


[14]   C.H. contends that there was insufficient evidence to support his involuntary

       commitment because Community failed to establish that C.H. was gravely

       disabled, as defined by statute. 1


[15]   “[T]he purpose of civil commitment proceedings is dual: to protect the public

       and to ensure the rights of the person whose liberty is at stake.” Civil

       Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015).

       The liberty interest at stake in a civil commitment proceeding goes beyond a

       loss of one’s physical freedom, and given the serious stigma and adverse social

       consequences that accompany such physical confinement, a proceeding for an

       involuntary civil commitment is subject to due process requirements. Id. To

       satisfy the requirements of due process, the facts justifying an involuntary

       commitment must be shown by “evidence . . . [which] not only communicates

       the relative importance our legal system attaches to a decision ordering an




       1
           On appeal, C.H. does not challenge the trial court’s finding that he is suffering from a mental illness.


       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020                      Page 7 of 13
       involuntary commitment, but . . . also has the function of reducing the chance

       of inappropriate involuntary commitments.” Id.


[16]   Indiana law allows an individual to be involuntarily committed if the petitioner

       establishes by clear and convincing evidence that “(1) the individual is mentally

       ill and either dangerous or gravely disabled; and (2) detention or commitment

       of that individual is appropriate.” I.C. § 12-26-2-5(e). Indiana Code section 12-

       7-2-96 defines “gravely disabled” as:


               A condition in which an individual, as a result of mental illness,
               is in danger of coming to harm because the individual:


               (1) Is unable to provide for that individual’s food, clothing,
                   shelter, or other essential human needs; or


               (2) Has a substantial impairment or an obvious deterioration of
                   that individual’s judgment, reasoning, or behavior that results
                   in the individual’s inability to function independently.


[17]   It is not necessary to prove both prongs to establish grave disability. W.S. v.

       Eskenazi Health, Midtown Cmty. Mental Health, 23 N.E.3d 29, 34 (Ind. Ct. App.

       2014), trans. denied. In reviewing the sufficiency of the evidence supporting an

       involuntary civil commitment, we consider the probative evidence and

       reasonable inferences supporting the order, without reweighing the evidence or

       assessing witness credibility. Civil Commitment of J.B. v. Cmty. Hosp. N., 88

       N.E.3d 792, 795 (Ind. Ct. App. 2017). We will affirm if a reasonable trier of

       fact could find the necessary elements proven by clear and convincing evidence.

       Id. Clear and convincing evidence requires the existence of a fact to be highly
       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 8 of 13
       probable. Id. There is no constitutional basis for confining a mentally ill person

       who is not dangerous and can live safely in freedom. Commitment of J.B. v.

       Midtown Mental Health Ctr., 581 N.E.2d 448, 451 (Ind. Ct. App. 1991), trans.

       denied.


[18]   Focusing on an implicit temporal element included in the gravely disabled

       prong, C.H. references Dr. Khan’s testimony that speaks of future

       contingencies. Specifically, during the hearing, Dr. Khan noted that although

       C.H. currently has family support and receives government assistance, that

       might change “if this illness continues” and he “would perhaps lose the family

       support and maybe even assistance.” (Tr. p. 25). He contends that “Dr.

       Khan’s testimony implicitly acknowledged that C.H. was currently taking care

       of all his essential needs when he speculated” about possible future scenarios.

       (Appellant’s Br. p. 14).


[19]   In B.J. v. Eskenazi Hospital/Midtown CMHC, 67 N.E.3d 1034, 1040 (Ind. Ct.

       App. 2016), we reversed the trial court’s order of involuntary regular

       commitment where the treating psychiatrist—who was the only witness to

       testify with regards to B.J.’s grave disability—“evaluated B.J.’s hypothetical

       state based on future contingencies” that could occur if B.J. did not have his

       parents’ support, or if B.J. did not adhere to treatment. We noted that apart

       from the doctor’s testimony, the only evidence to support the commitment were

       threats that B.J. made to other individuals, his missed appointments, and his

       behavior at the hearing—which we determined to be insufficient. Id. The court

       noted that:

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 9 of 13
               We are not holding that evidence of threats may never be
               sufficient evidence of a grave disability, but there was no
               evidence that B.J. destroyed property or put himself or others in
               actual danger after he began his treatment.


       Id.


[20]   Similarly, in T.K., 27 N.E.3d at 276-77, T.K. was employed, rented his own

       home, owned two vehicles, and otherwise “was not at risk of suffering a lack of

       food, clothing or shelter.” T.K. denied he had a mental illness, refused

       treatment, and had threatened others verbally. Id. at 277. The petitioner’s

       expert witness testified that he “personally did not believe that [T.K.] would be

       a danger to self or others[.]” Id. at 276. Our supreme court found that “at best,

       the evidence suggests that T.K.’s loud, boisterous, and rude public behavior

       harmed his reputation and made others not want to be around him.” Id. “T.K.

       made no physical outbursts, destroyed no property, did not put himself or

       others in actual danger with idiosyncratic behavior, and was not at risk of

       suffering a lack of food, clothing, or shelter.” Id. Our supreme court concluded

       that there was not sufficient evidence to support a civil commitment on grounds

       of grave disability. Id.


[21]   We find B.J. and T.K. to be inapposite to the situation at hand. Unlike both

       B.J. and T.K., C.H.’s most recent admission to Community was prompted by

       C.H.’s destruction of property, setting fire to legal papers on his front porch,

       and writing “Cat Schizo” on his forehead while live streaming his arrest on

       Facebook. (Tr. p. 6). Dr. Khan described C.H.’s behavior upon admission as


       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 10 of 13
       “religiously preoccupied, paranoid, suspicious, guarded and lacking insight”

       when they first met. (Tr. p. 21). C.H. told him that “he burned the [] papers as

       an offering to pag[a]n idols and that he was inhaling the smoke as his way of

       worshipping god.” (Tr. p. 22). This behavior continued to be displayed during

       the hearing of Community’s petition in which C.H. made frequent reference to

       biblical verses and displayed incoherent thinking.


[22]   During the course of his hospital stay, C.H. displayed mood episodes and

       delusional thinking, both of which supported his diagnosis of Schizoaffective

       Disorder. Dr. Khan mentioned that C.H. believed that he was “literally

       slapped by god,” that he had hallucinations about talking to god, and that he

       was “operating on special powers.” (Tr. pp. 23-24). C.H. denied having a

       mental illness and refused all medication. While a denial of mental illness and

       refusal to medicate alone cannot support a finding of grave disability, these

       factors may be included in our analysis. See, e.g., Golub v. Giles, 814 N.E.2d

       1034, 1039 (Ind. Ct. App. 2004) (patient’s refusal to accept his mental illness

       and cooperate with his treatment, paired with his history of mental health issues

       and destructive behavior, was sufficient to support a finding of grave disability).


[23]   Evidence was presented that due to his mental illness, C.H. is unemployed.

       P.S., C.H.’s brother, testified that without treatment, C.H. would lose his

       family’s support, explaining that C.H.’s family members “are at [their] wits

       end.” (Tr. p. 41). Although they “want the best for [C.H.],” “everybody in

       [the] family is at the point where they cannot deal with it anymore.” (Tr. p.

       41). P.S. described that C.H. had planned to move back to Las Vegas earlier in

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 11 of 13
       the year to live with his mother, but their mother asked P.S. to ensure that C.H.

       would not do so “because of how he was acting over the internet again.” (Tr.

       p. 37). P.S. admitted that he “[o]ne hundred percent long term” had concerns

       about C.H.’s ability to care for himself. (Tr. p. 37). P.S. referenced C.H.’s

       gambling problems in the past and described C.H.’s apartment as “very, very,

       very disheveled[.]” (Tr. p. 43).


[24]   C.H. admitted to making threatening statements to his family members and on

       social media. While C.H. characterized his social media posts as “art,” Dr.

       Khan testified that these threats were “likely to bring upon some harm to

       himself and possibly to others.” (Tr. p. 27). “He has threatened to kill family

       members, his brother, his sister, [and] other family members. He has made

       public posts on social medial about wanting to murder people, etc.” (Tr. p. 27).


[25]   Viewing the totality of the evidence, the trial court received evidence from

       multiple people, including C.H., that C.H. was unable to function

       independently by himself and that there was a substantial impairment of his

       judgment. Physical and testimonial evidence was presented of C.H.’s threats to

       harm himself and others. Accordingly, the trial court could find by clear and

       convincing evidence that C.H. was gravely disabled. We affirm the trial court’s

       Order to temporarily commit C.H.


                                             CONCLUSION
[26]   Based on the foregoing, we conclude that the trial court made the requisite

       findings to support the temporary commitment Order; and Community

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 12 of 13
       presented sufficient evidence to sustain the trial court’s conclusion that C.H.

       was gravely disabled.


[27]   Affirmed.


[28]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1891 | February 14, 2020   Page 13 of 13